Citation Nr: 1540646	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-07 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from November 1963 to December 1965.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was most previously before the Board in April 2014.

In October 2012 a Board hearing was held before a Veterans Law Judge that is no longer employed by the Board.  In July 2015, a Board hearing was held before the undersigned at the RO.  A transcript of that hearing is associated with the record.  


FINDING OF FACT

The Veteran had back symptoms during service and has provided credible lay and competent medical evidence of continuity of low back symptoms in service and since service.


CONCLUSION OF LAW

The criteria for service connection for low back degenerative changes have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2015).  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic pursuant to 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

At a July 2015 Board hearing, the Veteran indicated that during service he hurt his back when lifting a desk and was treated at a base hospital for two weeks.  His treatment at that time included traction, pain medication, and injections.  He returned to sick call numerous times after being released from the hospital.  The Veteran stated that the injury during service was the only back injury he ever had.  He stated that he sought treatment for his back right after separating from service and had continued to receive treatment, currently at VA.

The Veteran's service medical records show that the Veteran was seen for complaints of back pain on numerous occasions, and the Veteran was hospitalized at an Air Force hospital with low back pain from October 18, 1965, to November 2, 1965.  The Veteran was placed on strict bed rest and was started on back exercises after several days.  The Veteran was diagnosed with lumbosacral strain.

VA medical records show current diagnoses including degenerative changes and degenerative disc changes.  In a June 2014 opinion, a VA physician indicated that the Veteran's low back disability was not related to service.

The Board acknowledges that a chronic low back disability was not noted on the Veteran's November 1965 service separation examination.  However, the service treatment records show extensive treatment for low back symptoms during service which required hospitalization for two weeks, some of which included strict bed rest.  Further, in August 1965, the Veteran had low back muscle spasm, and in October 1965, the Veteran had an essentially negative straight leg raising test.  The Board also notes that it appears that the Veteran did not undergo any low back X-rays during service.

While the June 2014 VA opinion of record is not favorable to the Veteran, a close reading of the examiner's rationale for the opinion shows that it is not as unsupportive to the Veteran's low back claim as it may at first seem.  The June 2014 VA physician apparently based the opinion on the fact that were "no medical records to support the claimed back condition from after 1965 to 2009."  However, while the Veteran's private treatment records themselves are not of record, in an October 2012 letter, the Veteran's private physician indicated that he had treated the Veteran from the late 1960s through the 1970s for low back problems, and in a December 2012 letter another doctor indicated that he had treated the Veteran for back problems from August 2006.  The statements from the Veteran's private physicians, coupled with documented inservice low back symptoms and the Veteran's own credible reports of continuous symptoms of low back disability, cause the Board to be unable to dissociate the Veteran's current low back degenerative changes from a condition that has a continuity to active service.  The Veteran's contentions of continuity of symptomatology are credible and are supported by a physician statement of treatment in the 1960s and 1970s.  

Accordingly, resolving doubt in the Veteran's favor, the Board finds that service connection for degenerative changes of the low back is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for low back degenerative changes is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


